 

Exhibit 10.34

 

November 23, 2015

 

Global Defense & National Security Systems, Inc.

11921 Freedom Drive
Suite 550
Reston, Virginia 20190

 

Reference is made to that certain Stock Purchase Agreement, dated as of June 8,
2015 (the “Stock Purchase Agreement”), by and among Global Defense & National
Security Systems, Inc. (“GDEF”), Global Defense & National Security Holdings,
LLC (the “Sponsor”), STG Group, Inc. (the “Company”), the undersigned
stockholders of STG Group, Inc. (the “STG Stockholders”), and Simon Lee as
stockholders representative.

 

The board of directors of GDEF has declared a dividend of 1 share of common
stock, par value $0.0001 per share (the “GDEF Common Stock”), for each 1.06
shares of GDEF Common Stock (the “Dividend Shares”), payable to stockholders of
record immediately following the closing of the transactions contemplated by the
Stock Purchase Agreement (the “Record Date”).

 

On the Record Date, the STG Stockholders will be registered and beneficial
owners of shares of GDEF Common Stock.

 

Subject to and conditioned upon the Sponsor waiving its right to receive any and
all Dividend Shares with respect to the shares of GDEF Common Stock issuable on
the Record Date (except for shares of GDEF Common Stock purchased by the Sponsor
pursuant to and in accordance with that certain Second Amended and Restated
Backstop Common Stock Purchase Agreement, dated as of November 23, 2015, by and
between GDEF and the Sponsor), and without waiving any of the STG Stockholders’
respective rights under the Stock Purchase Agreement or any other agreement or
instrument entered into by them pursuant to or in connection with the Stock
Purchase Agreement, each STG Stockholder hereby waives its right to receive any
and all Dividend Shares with respect to the shares of GDEF Common Stock issuable
on the Record Date, including the 35,000 shares of GDEF Common Stock received
from the Sponsor on the Record Date (except for the 658,513 shares of GDEF
Common Stock received by the STG Stockholders in exchange for $7,000,000 of the
Cash Consideration (as defined in the Stock Purchase Agreement)).

 

[Remainder of Page Left Intentionally Blank]

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

COMPANY:

 

  GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.         By: /s/ Damian Perl  
  Name: Damian Perl     Title: Chairman of the Board of Directors

 

STOCKHOLDERS:

 

  SIMON S. LEE MANAGEMENT TRUST         By: /s/ Simon Lee     Name: Simon Lee  
  Title: Trustee         SIMON S. LEE FAMILY TRUST         By: /s/ Julie Lee    
Name: Julie Lee     Title: Trustee         AHL DESCENDANTS TRUST         By: /s/
Julie Lee     Name: Julie Lee     Title: Trustee         JSL DESCENDANTS TRUST  
      By: /s/ Simon Lee     Name: Simon Lee     Title: Trustee         BRIAN LEE
FAMILY TRUST         By: /s/ Simon Lee     Name: Simon Lee     Title: Trustee

 

[Signature Page to Stock Dividend Waiver Agreement]

 

 

 